PER CURIAM.
The Court having determined that the order on appeal is not an appealable order, the appeal is hereby dismissed. See Fla. R.App. P. 9.600(c)(3); Carrithers v. Cornett’s Spirit of Suwannee, Inc., 93 So.3d 1240 (Fla. 1st DCA 2012). Appellant’s notice of appeal filed in this appeal on August 26, 2013, is hereby treated as invoking the Court’s review jurisdiction under Florida Rule of Appellate Procedure 9.600(c)(3). The notice of appeal, and all pleadings or motions previously filed in case number 1D13-4090, are transferred to case number 1D13-2638 for further proceedings.
PADOVANO, MARSTILLER, and MAKAR, JJ., concur.